Entered: May 21st, 2020
                            Case 19-15265        Doc 250     Filed 05/21/20    Page 1 of 1
Signed: May 21st, 2020

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Greenbelt
                                     In re:   Case No.: 19−15265 − LSS    Chapter: 11

Toufic Salim Melki
Debtor

      ORDER TERMINATING STATUS CONFERENCE AND SETTING DEADLINE TO
             FILE CHAPTER 11 PLAN AND DISCLOSURE STATEMENT

Upon reviewing Debtor's Status Report/Agenda [Dkt. No. 246], the Court has determined that the status conference
set for May 28, 2020 is no longer necessary and that the Court should set a deadline of August 1, 2020 for Debtor to
file a Chapter 11 Plan and Disclosure Statement. Wherefore, it is, by the United States Bankruptcy Court for the
District of Maryland,

ORDERED, that the status conference set for May 28, 2020 at 10:00 a.m. is hereby terminated; and it is further,

ORDERED, that Debtor shall file a Chapter 11 Plan and Disclosure Statement by August 1, 2020.

cc:    Debtor
       Attorney for Debtor − John M. Quinn
       Cynthia Samaha
       U.S. Trustee

                                                     End of Order
44x04 (rev. 07/29/2016) − jmasters
